230 F.2d 605
John DOHERTY, Appellant,v.UNITED STATES of America, Appellee.
No. 14811.
United States Court of Appeals Ninth Circuit.
February 14, 1956.

Alfred J. Hennessy, San Francisco, Cal., for appellant.
Lloyd H. Burke, U. S. Atty., John H. Riordan, Jr., Asst. U. S. Atty., Richard H. Foster, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before HEALY and LEMMON, Circuit Judges, and MATHES, District Judge.
PER CURIAM.


1
This appeal from a judgment of conviction in a narcotics case, 21 U.S.C. § 174, is predicated upon the assumption that the California rule declining to credit testimony of an accomplice, unless corroborated, is applicable in the Federal courts. Cal.Penal Code, § 1111; People v. Dail, 1943, 22 Cal.2d 642, 140 P.2d 828.


2
In the exercise of supervisory authority over rules governing the admissibility of evidence in federal criminal trials, McNabb v. United States, 1943, 318 U.S. 332, 341, 63 S.Ct. 608, 87 L.Ed. 819, the Supreme Court has held that corroboration is not essential. Caminetti v. United States, 1917, 242 U.S. 470, 495, 37 S.Ct. 192, 61 L.Ed. 442; Holmgren v. United States, 1910, 217 U.S. 509, 523-524, 30 S.Ct. 588, 54 L.Ed. 861; cf. Krulewitch v. United States, 1949, 336 U.S. 440, 454, 69 S.Ct. 716, 93 L.Ed. 790.


3
It is settled in this circuit that, while received with caution and weighed with great care, the uncorroborated testimony of an accomplice is to be accorded whatever credibility the trier of fact may think it deserves. Catrino v. United States, 9 Cir., 1949, 176 F.2d 884, 889; Todorow v. United States, 9 Cir., 173 F. 2d 439, 444 certiorari denied, 1949, 337 U.S. 925, 69 S.Ct. 1169, 93 L.Ed. 1733.


4
The judgment of the district court is affirmed.